Citation Nr: 0306609	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

No representative has been listed on the title page of this 
decision.  There is on file a power of attorney to The 
American Legion.  On his substantive appeal, however, he 
indicated that he wanted representation by the Veterans of 
Foreign Wars of the United States (V.F.W.), but a power of 
attorney was not submitted.  A letter from the Board was to 
the effect that he could submit a power of attorney, and if 
he did not, it would be considered that he remained 
represented by the American Legion.  In view of the need to 
otherwise remand this case as is explained below, further 
clarification of this matter can be undertaken at the time of 
the requested hearing.


REMAND

In October 2002, the veteran submitted a request for a 
hearing before a Hearing Officer at the local VA office if he 
claims were not granted.  By letter dated in February 2003, 
the undersigned Member of the Board granted the veteran's 
motion for a personal hearing at the local RO in Columbia 
South Carolina.

Therefore, the veteran's request for the opportunity to 
provide oral testimony before a local Hearing Officer remains 
outstanding.  As an appellant is entitled to a hearing if one 
is requested, further development is warranted.  38 C.F.R. § 
20.700 (2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  
However they were not intended to preclude a remand in the 
type of circumstances presented in this case.  38 C.F.R. §§ 
19.9, 19.31, 20.903, 20.1304 (2002).  The request for a 
Hearing Officer hearing at the RO is such a matter.  

The RO should schedule the veteran for a personal hearing at 
the earliest opportunity, and he must be notified of the 
date, time, and location of the hearing.  In the alternative, 
a signed statement from the veteran clearly indicating his 
desire to withdraw his hearing request must be obtained and 
added to the claims file.  

Also, the veteran submitted additional evidence in January 
2003, which includes a private audiologist report relative to 
the veteran's claims for disability benefits.  While the 
report suggests a nexus between the veteran's current hearing 
loss and military service, no medical evidence and/or opinion 
of record specifically supports this assertion.  The veteran 
has not had a VA examination in connection with the current 
claim.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  Prior to arranging for the veteran to 
undergo examination, the RO should obtain and associate with 
the record all outstanding pertinent medical records from any 
other source(s) or facilities identified by the veteran.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities at which the veteran has been 
treated and from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative should be so notified and 
afforded the opportunity to submit the 
requested evidence.  The veteran is also 
free to submit any pertinent medical or 
other records in his possession, and the 
RO should afford him the opportunity to 
do so before arranging for him to undergo 
medical examination.

2.  Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations in order to determine the 
etiology of any current hearing loss and 
tinnitus.  The examiner should obtain a 
detailed history regarding acoustic 
trauma exposure during service.  All 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  On the basis of the 
current examination findings and 
information in the claims file, the 
examiners should render an opinion as to 
the medical probability that any hearing 
loss and tinnitus had their onset during 
the veteran's military service.  The 
entire claims folder and a copy of this 
remand must be provided to the examiners 
in connection with this opinion request.

3  The RO should then schedule the 
veteran for a hearing before the Hearing 
Officer in accordance with applicable 
procedures.  In that scheduling or at the 
time of the hearing, the representation 
matter should be clarified.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

4.  The RO should again review the 
record.  The evidence received by the 
Board in January 2003 and any other 
additional evidence submitted and not 
previously considered, should also be 
reviewed.  If, as a result of this 
review, the RO determines that additional 
evidence is needed the RO should arrange 
for any such further development of the 
claim that may be warranted.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
each be furnished a supplemental 
statement of the case (SSOC).  The SSOC 
must contain a discussion of the evidence 
and relevant information, any applicable 
laws and regulations not previously 
provided, and adequate reasons for the 
determination.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




